Citation Nr: 0913118	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
with bilateral pars defects.

2.  Entitlement to service connection for degenerative joint 
disease of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from November 
1966 to November 1972.  He served on active duty from May 
1967 to July 1967, and had several periods of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for spondylolisthesis 
with bilateral pars defects, and for degenerative joint 
disease of the spine.  In June 2004 the Veteran testified 
before the Board at a hearing that was held at the RO.  The 
Board remanded the claims for additional development in May 
2005.

In a November 2005 decision, the Board denied entitlement to 
service connection for spondylolisthesis with bilateral pars 
defects, and for degenerative joint disease of the spine. The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).

Pursuant to a Joint Motion to Vacate and Remand, the Court, 
in a January 2007 Order, vacated the November 2005 decision 
and remanded the appeal to the Board. This matter was last 
before the Board in August 2007 when it was remanded for 
further development.  That development has been completed and 
the matter is now ready for consideration by the Board.  

In a June 2004 statement in support of claim the Veteran 
raised a claim for service connection of arthritis of the 
bilateral hips secondary to his service-connected bilateral 
knee disabilities.  No action has been taken on this claim 
and it is hereby REFFERED to the RO for appropriate action.

FINDINGS OF FACT

The Veteran's spondylolisthesis with bilateral pars defects 
and degenerative joint disease of the spine have been 
chronically worsened by his service-connected bilateral knee 
disabilities.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for additional 
disability of spondylolisthesis with bilateral pars defects 
as a result of aggravation by service-connected bilateral 
knee disabilities is established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  Entitlement to service connection for additional 
disability of degenerative joint disease of the spine as a 
result of aggravation by service-connected bilateral knee 
disabilities is established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the nonservice-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  A finding of 
secondary service connection requires competent medical 
evidence to connect the asserted secondary disability to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The Veteran contends that his service-connected bilateral 
knee disabilities resulted in an altered gait, which caused 
him to develop spondylolisthesis with bilateral pars defects 
and degenerative joint disease of the spine.  Alternatively, 
the Veteran asserts that his service-connected bilateral knee 
disabilities resulted in an altered gait, aggravating his 
current spondylolisthesis with bilateral pars defects and 
degenerative joint disease of the spine.

The Veteran's service treatment records are silent with 
respect to incurrence of a spine disability. The Veteran's 
separation examination, dated in June 1967 notes a normal 
spine and musculoskeletal system at discharge.  On his 
separation report of medical history, also dated in June 
1967, the Veteran denied arthritis or rheumatism and 
recurrent back pain.  

The earliest evidence of spine disability appears in a VA 
examination report dated in November 2001.  This examination 
report marks the earliest diagnosis of spondylolisthesis with 
bilateral pars defects and degenerative joint disease of the 
spine.

An August 2003 VA examination report notes that the Veteran 
started having back pain about one to two years prior.  The 
examiner that conducted the examination continued the 
diagnoses of spondylolisthesis and degenerative joint disease 
of the lumbosacral spine.  The examiner felt that it was less 
likely than not that the Veteran's current back condition was 
secondary to his service-connected bilateral knee 
disabilities.  He remarked that the spondylolisthesis may 
well be congenital and that degenerative joint disease could 
well be associated with the Veteran's many years of working 
on a farm.   

The record reflects that in June 2004 the Veteran's private 
physician opined that his arthritic knees could be 
contributing to his buttock and back pain.  In an opinion 
dated later in June, the Veteran's private physician stated, 
"[a]s the [V]eteran's long time physician I feel that more 
likely than not, his hip and back pain is caused by the way 
he walks.  His walking pattern is due to injuries to his 
knees during Basic Training while he served in the 
military."

In a May 2005 addendum to the August 2003 VA examination the 
examiner opined that it was less likely than not that the 
Veteran's spondylolisthesis and bilateral pars defects as 
well as degenerative joint disease had any relationship to 
the service-connected stress fractures as they occurred 
during Basic Training.  The examiner, however, did not 
address whether the Veteran's altered gait was the result of 
his service-connected bilateral knee disabilities, whether 
the Veteran's congenital spondylolisthesis had been 
aggravated by the antalgic gait that arose out of the 
Veteran's service-connected disability, or whether his 
degenerative joint disease of the spine had been caused by 
the same antalgic gait.  Additionally, the examiner failed to 
comment as to the relationship between the Veteran's service-
connected degenerative joint disease of the knees and his 
spondylolisthesis and bilateral pars defects as well as 
degenerative joint disease of the spine.

In accordance with the Joint Motion to Vacate and Remand, VA 
obtained an etiological opinion in September 2008 in order to 
address any possible relationship between the Veteran's 
antalgic gait and his spine disabilities.  The examiner found 
that the Veteran's bilateral knee disabilities had indeed 
caused gait alterations, as shown by radiographic findings 
and observation of the Veteran's gait.  The examiner opined 
that the Veteran's altered gait was multifactorial and that 
it did not cause his lumbar condition as lumbar 
spondylolisthesis and bilateral pars defect were not a 
function of osteoarthritis.  The examiner further remarked 
that after consulting with an orthopedic team member with 
extensive experience in this area, that the Veteran's 
bilateral knee disabilities would not worsen or advance the 
pathology of his spondylolisthesis and bilateral pars defect; 
however, the examiner also remarked that the altered gait 
could in the setting of these conditions and their effects on 
the spinal cord result in chronic aggravation of back pain. 

Service connection for additional disability of the spine 
through aggravation is established.  Although the evidence 
does not establish that the Veteran directly incurred 
spondylolisthesis with bilateral pars defects and 
degenerative joint disease of the spine in service or as a 
result of service-connected disability, the September 2008 VA 
examiner stated, in essence, that these disabilities had 
likely been chronically aggravated by the Veteran's service-
connected bilateral knee disabilities.  Affording the Veteran 
the benefit of the doubt, the Board finds that he has 
additional disability that is secondary to his service-
connected bilateral knee disabilities, through aggravation.  
See Allen, 7 Vet. App. 439.  Accordingly, service connection 
for additional disability of spondylolisthesis with bilateral 
pars defects and degenerative joint disease of the spine is 
established.



ORDER

Entitlement to service connection for spondylolisthesis with 
bilateral pars defects by aggravation is granted.

Entitlement to service connection for degenerative joint 
disease of the spine by aggravation is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


